 

EXHIBIT (10)(139)

 

Form of Promissory Note Dated June 11, 2014

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE
OFFERED, RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT
PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE HARBOR THEREFROM.

 

No. US $  

 

ATTITUDE DRINKS INCORPORATED

 

PROMISSORY NOTE DUE FEBRUARY 28, 2015

 

THIS Note is a duly authorized issuance of up to $_________.00 of ATTITUDE
DRINKS INCORPORATED, a Delaware corporation (the "Company") designated as its
Note.

 

FOR VALUE RECEIVED, the Company promises to pay to __________ the registered
holder hereof (the "Holder"), the principal sum of __________ and 00/100 Dollars
(US $10,000.00) on February 28, 2015 (the "Maturity Date"). The principal of
this Note is payable in United States dollars, at the address last appearing on
the Note Register of the Company as designated in writing by the Holder. The
Company will pay the outstanding principal amount of this Note in cash on the
Maturity Date to the registered holder of this Note. The forwarding of such wire
transfer shall constitute a payment hereunder and shall satisfy and discharge
the liability for principal on this Note to the extent of the sum represented by
such check or wire transfer plus any amounts so deducted.

 

This Note is subject to the following additional provisions:

 

1.          The Note is exchangeable for an equal aggregate principal amount of
Note of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange.

 

2.          [RESERVED]

 

3.          This Note has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended (the "Act"), and other
applicable state and foreign securities laws. In the event of any proposed
transfer of this Note, the Company may require, prior to issuance of a new Note
in the name of such other person, that it receive reasonable transfer
documentation including legal opinions that the issuance of the Note in such
other name does not and will not cause a violation of the Act or any applicable
state or foreign securities laws. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's Note Register as the owner
hereof for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected by notice to the contrary.

 

1

 

 

4.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of this
Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct obligation of the Company.

 

5.          The Holder of the Note, by acceptance hereof, agrees that this Note
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note except under circumstances which will not result
in a violation of the Act or any applicable state Blue Sky or foreign laws or
similar laws relating to the sale of securities.

 

6.          This Note shall be governed by and construed in accordance with the
laws of the State of New York. Each of the parties consents to the jurisdiction
of the federal courts whose districts encompass any part of the City of New York
or the state courts of the State of New York sitting in the City of New York in
connection with. any dispute arising under this Note and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non coveniens, to the bringing of any such proceeding in such
jurisdictions. Each of the parties hereby waives the right to a trial by jury in
connection with any dispute arising under this Note.

 

7.          The following shall constitute an "Event of Default":

 

a.           The Company shall default in the payment of principal on this Note
and same shall continue for a period of five (5) days; or

 

b.           Any of the representations or warranties made by the Company
herein, in any certificate or financial or other written statements heretofore
or hereafter furnished by the Company in connection with the execution and
delivery of this Note shall be false or misleading in any material respect at
the time made; or

 

c.           The Company shall fail to perform or observe, in any material
respect, any other covenant, ten-n, provision, condition, agreement or
obligation of any Note and such failure shall continue uncured for a period of
thirty (30) days after written notice from the Holder of such failure; or

 

d.           [RESERVED}

 

e.           The Company shall (1) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; or (2) apply for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; or

 

2

 

 

f.            A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

gAny governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or

 

h.           Any money judgment, writ or warrant of attachment, or similar
process in excess of Two Hundred Thousand ($200,000) Dollars in the aggregate
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
sixty (60) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.

 

3

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

Dated: June 11, 2014

 

  ATTITUDE DRINKS INCORPORATED       /s/ Tommy E. Kee     Print   Tommy E. Kee  
  Chief Financial Officer  

 

ATTESTOR   By: /s/ Debra L. Lieblong   Debra L. Lieblong  

 

Investors:

 

Southridge Partners II LP  $10,000.00  Alpha Capital Anstalt  $10,000.00 
Centaurian Fund LP  $10,000.00  Whalehaven Capital Fund Ltd.  $10,000.00 

 

4

 

 

